          Case 6:20-cv-00069-SEH Document 5 Filed 09/18/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             HELENA DIVISION


STEPHEN P. KELLY,                              Case No. CV-20-069-H-SEH

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ROBIN LAFLEUR,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this action is DISMISSED.

        Dated this 18th day of September 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ H. Gauthier
                                  H. Gauthier, Deputy Clerk
